UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

ERIC M. MUTH,

                                    Plaintiff,

       v.                                                          5:19-CV-413
                                                                   (TJM/DEP)

GARY KIEFER, Plant Manager, et al.,

                           Defendants.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge



                                     DECISION & ORDER

       Plaintiff filed this action, brought Pursuant to Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e et seq., 42 U.S.C. § 1983, and 18 U.S.C. § 1702, pro se. He alleges

that Defendants violated his rights by firing him in 2010 and by the way they handled his

subsequent legal complaints about that termination. The Court referred the action to the

Hon. David E. Peebles, United States Magistrate Judge, for a Report-Recommendation

pursuant to 28 U.S.C. § 636(b) and Local Rule 72.3(c).

       The Report-Recommendation, dated April 15, 2019, recommends that the Court

dismiss the action for failing to state a claim upon which relief can be granted. See dkt. #

18. Magistrate Judge Peebles finds that Plaintiff cannot bring a claim pursuant to Title VII

against the individual Defendants. He also finds that Plaintiff failed to meet the statutory

requirement that he file a complaint with the Equal Employment Opportunity Commission

                                                 1
(“EEOC”) prior to bringing suit in federal court. On that basis, he recommends that

Plaintiff’s Title VII claim be dismissed. Magistrate Judge Peebles also finds that Plaintiff

has not alleged state action sufficient to raise Section 1983 claims against most of the

defendants named. The one Defendant who could be seen as a state actor, Kelly J.

Wejko, an employee in the Cayuga County, New York Clerk’s Office, could not be liable

for denying Plaintiff access to the courts, Judge Peebles finds, because Plaintiff’s

underlying claim had no hope of success. Judge Peebles also concludes that Plaintiff

could not succeed on his claim brought pursuant to 18 U.S.C. § 1702. That criminal

statute punishes interference with the mail and contains no private civil right of action.

       Plaintiff filed objections to the Report-Recommendation. When a party objects to a

magistrate judge’s Report-Recommendation, the Court makes a “de novo determination of

those portions of the report or specified proposed findings or recommendations to which

objection is made.” See 28 U.S.C. § 636(b)(1). After such a review, the Court may

“accept, reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge. The judge may also receive further evidence or recommit the matter

to the magistrate judge with instructions.” Id.

       Plaintiff contends that he exhausted his administrative remedies and provides the

Court with a right-to-sue letter from the EEOC. See dkt. # 7. That document, dated

September 6, 2011, provides that “the EEOC adopted the findings of the state or local fair

employment practices agency that investigated this charge.” Id. The EEOC charge also

warns Plaintiff that “[y]our lawsuit must be filed within 90 days of your receipt of notice or

your right to sue based on this charge will be lost.” Id. # 7. Plaintiff’s Complaint

contained an October 20, 2014 finding from the New York State Division of Human Rights

                                               2
which concluded that Plaintiff’s complaint to that Agency regarding his firings was

untimely. See dkt. # 1-1. The agency dismissed the case. Id.

       The document provided from the EEOC is not consistent with Magistrate Judge

Peeble’s findings because Plaintiff did not provide Judge Peebles with that document.

The EEOC document also implies that Plaintiff filed a state charge before 2014, and that

the Division of Human Rights dismissed that claim as well. In any case, as is clear from

the EEOC right-to-sue letter, Plaintiff was aware as early as September 2011 that he

needed to file a Complaint based on the employment discrimination he allegedly faced,

and did not do so within 90 days. The instant Complaint appeared more than eight years

later. Magistrate Judge Peebles correctly found that Plaintiff’s Title VII claim should be

dismissed. Plaintiff has not filed a timely Title VII claim. The fact that he at one point

received a right-to-sue letter does not change that fact. See McPherson v. N.Y. City Dep’t

of Educ., 457 F.3d 211, 213-214 (2d Cir. 2006) (bef ore filing a Title VII claim in federal

court, a Plaintiff must file a “timely administrative [charge] with the EEOC” and then file the

complaint within 90 days of receiving a right-to-sue letter).

       After having reviewed the record de novo and having considered the other issues

raised in the Petitioner’s objections, this Court has determ ined to accept and adopt the

recommendation of Magistrate Judge Peebles for the reasons stated in the Report-

Recommendation.

       It is therefore ORDERED that Petitioner’s objections to the Report-

Recommendation of Magistrate Judge Peebles, dkt. # 7, are hereby OVERRULED. The

Report-Recommendation, dkt. # 6, is hereby ACCEPTED and ADOPTED. Plaintiff’s



                                               3
Complaint, dkt. # 1, is hereby DISMISSED.



      IT IS SO ORDERED.

      Dated:May 13, 2019




                                            4
